   Case: 1:19-cv-08389 Document #: 32-4 Filed: 04/08/20 Page 1 of 2 PageID #:196




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHRISTOPHER BILEK, individually and                )
 on behalf of others similarly situated,            )     Case No. 1:19-cv-08389
                        Plaintiff,                  )
                                                    )
        v.                                          )
                                                    )
 FEDERAL INSURANCE COMPANY,                         )     Hon. Judge Charles P. Kocoras
 HEALTH INSURANCE INNOVATIONS,                      )     Hon. Mag. Judge Susan E. Cox
 INC., and DOES 1-10,                               )
                     Defendants.                    )

                         DECLARATION OF CHRISTOPHER BILEK

       I, Christopher Bilek, hereby declare as follows:

       1.       I am the plaintiff in this action. I reside in Cook County, Illinois.

       2.       On September 20, 2019, I received a call from (847) 238-3767 on my cell phone

number, while at my home in Cook County, Illinois. The call played a prerecorded message that

solicited health insurance and instructed me to “press 1” to be connected with a representative.

After I followed the automated prompt on my phone, I was connected to a live agent. The agent

asked me some basic questions, including my ZIP code, which I provided. The agent then

provided me with a $171/month quote for health insurance, plus a $99 one-time fee. The

representative directly informed me that the insurance was underwritten by “Chubb.” I believed

the representative when he told me the insurance policy that was being sold during this call was a

Chubb policy.

       3.       On September 26, 2019, I received another call to my cell phone while at my

home in Cook County, Illinois, this time from (708) 877-6037. This call played the same

prerecorded message as the call on September 20, 2019, which again solicited health insurance

and instructed me to “press 1” to be connected with a representative. After following the
Case: 1:19-cv-08389 Document #: 32-4 Filed: 04/08/20 Page 2 of 2 PageID #:197
